



COURT OF APPEAL FOR ONTARIO

CITATION: Colaco (Re), 2017 ONCA 869

DATE: 20171110

DOCKET: C63545

Watt, Brown and Roberts JJ.A.

IN THE MATTER OF: Kenneth Colaco

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel Medd, for the appellant Kenneth Colaco

Karen Shai, for the Ministry of the Attorney General

Michele Warner, for Centre for Addiction and Mental Health

Heard: November 3, 2017

On appeal from the disposition of the Ontario Review
    Board dated, February 6, 2017.

REASONS FOR DECISION

[1]

The appellant
appeals from the
    disposition of the Ontario Review Board, dated February 6, 2017.

[2]

The appellant raises a single issue on his appeal. He contends the Board
    erred by adding the requirement of 24-hour-a-day supervision to what he
    contends was a joint submission at the hearing recommending the inclusion of a
    supervised community accommodation condition.

[3]

We see no merit in this submission.  The hearing transcript reveals
    counsel for CAMH proposed a housing clause in which the living environment
    would replicate the features of the appellants then unit at CAMH with 24-hour
    staff supervision, locked door and staff specifically trained to address the
    appellants unique needs and risks. The appellants counsel supported CAMHs
    proposed housing clause.

[4]

Accordingly, the resulting disposition of the Board incorporating the
    requirement for 24-hour-a-day supervision did not mark a departure from the
    parties joint submission. On the contrary, it accepted their joint submission.

[5]

The appeal is dismissed.

[6]

In light of this disposition, we see no need to deal with the fresh
    evidence CAMH seeks to admit.

David
    Watt J.A.

David
    Brown J.A.

L.B.
    Roberts J.A.


